Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


DAYS INNS WORLDWIDE, INC.,

             Plaintiff,
                                                                Civil Action No. 18-8013 (ES) (JAD)
             v.
                                                                             ORDER
KAMLA ENTERPRISES, INC., et al.,

             Defendants.


SALAS, DISTRICT JUDGE

        Before the Court is plaintiff Days Inns Worldwide, Inc.’s (“DIW”) motion for default

judgment against defendants Kamla Enterprises, Inc., Bipin Patel, and Praful Patel (collectively,

“Defendants”). (D.E. No. 12); and the Court having considered DIW’s submissions and having

decided this matter without oral argument, see Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b); and for

the reasons stated in the accompanying Opinion,

        IT IS on this 29th day of July 2019,

        ORDERED that DIW’s motion for default judgment (D.E. No. 12) is GRANTED; and it

is further

        ORDERED that the Court enters judgment against Defendants, jointly and severally, in

the amount of $59,294.30 (representative of the Recurring Fees, as defined by the accompanying

Opinion, through January 7, 2019), plus any additional prejudgment interest accumulated between

January 7, 2019 and the date of this Order; and it is further

        ORDERED that the Clerk of the Court CLOSE this matter.

                                                                       s/Esther Salas
                                                                       Esther Salas, U.S.D.J.
